
	

114 S2085 IS: To clarify that nonprofit organizations such as Habitat for Humanity may accept donated mortgage appraisals, and for other purposes.
U.S. Senate
2015-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th Congress1st Session
		S. 2085
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2015
			Mr. Portman (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To clarify that nonprofit organizations such as Habitat for Humanity may accept donated mortgage
			 appraisals, and for other purposes.
	
	
 1.Exemption from Truth in Lending ActSection 129E(i) of the Truth in Lending Act (15 U.S.C. 1639e(i)) is amended by adding at the end the following:
			
 (4)Rule of construction related to appraisal donationsFor purposes of paragraph (1), if a fee appraiser voluntarily donates appraisal services to an organization described in section 170(c)(2) of the Internal Revenue Code of 1986, such voluntary donation shall be deemed customary and reasonable..
		
